Case 4:20-cv-00608-CVE-JFJ Document 3 Filed in USDC ND/OK on 12/08/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

  KIMBERLY JACKSON, and                                   )
  HERMAN DENNIS                                           )
                                                          )
                          Plaintiffs,                     )
                                                          )
  v.                                                      )       Case No. 20-CV-0608-CVE-JFJ
                                                          )
  MIKE BOWENS, and/or                                     )
  MAURICE BOWENS,                                         )
                                                          )
                          Defendants.                     )

                                        OPINION AND ORDER

          Now before the Court are plaintiffs’ complaint (Dkt. # 1), and motion for leave to proceed

  in forma pauperis and supporting affidavit (Dkt. # 2). Plaintiffs, Kimberly Jackson and Herman

  Dennis, are proceeding pro se and, consistent with Supreme Court and Tenth Circuit precedent, the

  Court will construe their pro se pleading liberally. See, e.g., Haines v. Kerner, 404 U.S. 519, 520

  (1972); Gaines v. Stenseng, 292 F.3d 1222, 1224 (10th Cir. 2002).

                                                     I.

          Plaintiffs filed a complaint alleging they are owed compensation from defendants, Mike and

  Maurice Bowens, for maintaining defendants’ property, located at 218 North Mann Street, Sapulpa

  Creek, Oklahoma. Dkt. # 1. Plaintiffs allege they have taken care of all costs associated with

  maintaining the property for the past forty years. Id. at 4. Plaintiffs live on the adjacent property of

  216 North Mann Street. Id. at 2. Plaintiffs own that property. Dkt. # 2, at 3. In plaintiffs’ supporting

  affidavit they state that their property is valued at $35,000. Id. Plaintiffs allege they are citizens of

  Oklahoma and list Los Angeles addresses for both defendants. Dkt. # 1, at 2. However, plaintiffs
Case 4:20-cv-00608-CVE-JFJ Document 3 Filed in USDC ND/OK on 12/08/20 Page 2 of 5




  allege that Mike Bowens is a citizen of Oklahoma. Id. at 4. Plaintiffs indicate that the basis for

  jurisdiction is federal question. Id. at 3.

                                     A. Subject Matter Jurisdiction

          As an initial matter, plaintiffs complaint does not contain any allegations supporting a finding

  of subject matter jurisdiction arising out of a federal question or diversity jurisdiction. Federal courts

  are courts of limited jurisdiction, and there is a presumption against the exercise of federal

  jurisdiction. Merida Delgado v. Gonzales, 428 F.3d 916, 919 (10th Cir. 2005); Penteco Corp. Ltd.

  Partnership--1985A v. Union Gas System, Inc., 929 F.2d 1519, 1521 (10th Cir. 1991). The party

  invoking federal jurisdiction has the burden to allege jurisdictional facts demonstrating the presence

  of federal subject matter jurisdiction. McNutt v. General Motors Acceptance Corp. of Indiana, Inc.,

  298 U.S. 178, 182 (1936) (“It is incumbent upon the plaintiff properly to allege the jurisdictional

  facts, according to the nature of the case.”); Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002)

  (“The burden of establishing subject-matter jurisdiction is on the party asserting jurisdiction.”). The

  Court has an obligation to consider whether subject matter jurisdiction exists, even if the parties have

  not raised the issue. The Tenth Circuit has stated that “[f]ederal courts ‘have an independent

  obligation to determine whether subject-matter jurisdiction exists, even in the absence of a challenge

  from any party,’ and thus a court may sua sponte raise the question of whether there is subject matter

  jurisdiction ‘at any stage in the litigation.’” 1mage Software, Inc. v. Reynolds & Reynolds Co., 459

  F.3d 1044, 1048 (10th Cir. 2006).

          The Court cannot find any plausible federal claim evident in the complaint. Even though

  plaintiffs state that they are proceeding under federal question jurisdiction (Dkt. # 1, at 3), they have




                                                      2
Case 4:20-cv-00608-CVE-JFJ Document 3 Filed in USDC ND/OK on 12/08/20 Page 3 of 5




  not satisfied their light burden in directing the Court toward the appropriate federal law supporting

  that allegation. Montoya, 296 F.3d at 955.

         Further, the Court finds that plaintiffs have not adequately alleged diversity jurisdiction.

  Under 28 U.S.C. § 1332, federal courts have “original jurisdiction of all civil actions where the

  matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

  between . . . citizens of different states.” The Supreme Court has construed § 1332 to require

  complete diversity, and the “plaintiff must meet the requirements of the diversity statute for each

  defendant . . . .” Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826 (1989). Plaintiffs allege that

  defendant Mike Bowens is, like them, a citizen of Oklahoma, destroying complete diversity. Dkt.

  #1, at 4. If read generously, the allegations could support a finding that complete diversity exists

  between plaintiffs and defendants, where plaintiffs are both from Oklahoma and list Los Angeles

  addresses for both defendants. However, even then plaintiffs’ allegations fall short as plaintiffs have

  not alleged the requisite amount in controversy. Section 1332 requires the amount in controversy

  exceed $75,000, exclusive of interest and costs. Plaintiffs allege that the amount in controversy is

  only $75,000, thus not meeting the minimum threshold. Dkt. # 1, at 4. Additionally, the Court notes

  that it is unlikely plaintiffs will be able to allege damages in excess of $75,000. Maintenance

  services rendered on a property are unlikely to amount to more than $75,000, particularly when

  considering the value of the entire adjacent property is $35,000. Because the Court finds that the

  allegations in the complaint and supporting affidavit do not support a finding of subject matter

  jurisdiction, the Court cannot exercise jurisdiction over this case.




                                                    3
Case 4:20-cv-00608-CVE-JFJ Document 3 Filed in USDC ND/OK on 12/08/20 Page 4 of 5




                                       B. In Forma Pauperis Status

          Plaintiffs also request permission to proceed in forma pauperis. Under 28 U.S.C. § 1915(a),

  a federal district may allow a person to commence a civil action without prepayment of costs or fees

  and, although the statute references “prisoners,” the Tenth Circuit has determined that the

  requirements of § 1915 apply to all persons seeking to proceed in forma pauperis. Lister v. Dep’t

  of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005). Section 1915(e)(2) requires the district court to

  dismiss a case if at any time the court determines that “the action . . . (i) is frivolous or malicious [or]

  (ii) fails to state a claim on which relief may be granted . . . .” A court reviewing a pro se plaintiff’s

  complaint must broadly construe the allegations of the complaint to determine if the plaintiff can

  state a claim upon which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines

  v. Kerner, 404 U.S. 519, 520 (1972). The generous construction to be given a pro se litigant’s

  allegations “does not relieve the plaintiff of the burden of alleging sufficient facts on which a

  recognized legal claim could be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The

  court “will not supply additional factual allegations to round out a plaintiff’s complaint or construct

  a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir.

  1997). At this time, the Court will hold the motion to proceed in forma pauperis in abeyance. The

  Court will rule on the motion if or when plaintiffs file an amended complaint that cures the

  jurisdictional deficiencies identified by the Court.

          IT IS THEREFORE ORDERED that plaintiffs’ complaint (Dkt. # 1) is dismissed with

  leave to amend. No later than 10 days after the entry of this order, or on or before December 21,

  2020, plaintiffs may, but are not required to, file an amended complaint to cure the deficiencies

  identified in this order.


                                                       4
Case 4:20-cv-00608-CVE-JFJ Document 3 Filed in USDC ND/OK on 12/08/20 Page 5 of 5




         IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff one blank civil

  complaint form marked “amended” and identified for Case No. 20-CV-608-CVE-JFJ, along with

  instructions for completing the form.

         DATED this 8th day of December, 2020.




                                               5
